Citation Nr: 0525018	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, 
right ear.  

2.  Entitlement to an increased evaluation for 
osteoarthritis, right knee, with ligament and meniscus tear 
(right knee disability), currently 10 percent disabling.  

3.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from 1971 to 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision in July 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas.  

The Board notes that the appeal originally included 
entitlement to service connection for tinnitus.  However, the 
RO granted service connection for tinnitus in a December 2004 
rating decision.  This represents a full grant of benefits on 
appeal and therefore, this issue is no longer on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected hearing loss, right ear, 
show average pure tone threshold ranging from 34 Hz to 35 Hz 
in the right ear with consistent speech discrimination 
readings ranging from 92 to 100 percent in the right ear.  

2.  The veteran's subjective complaints of GERD were 
abdominal symptoms of heartburn, reflux, and regurgitation of 
bitter liquid about three times a week; objective findings of 
the abdomen was unremarkable with no area of tenderness over 
the epigastrium or in the lower abdominal quadrants, no 
abnormal mass, and no organomegaly.

3.  Most recent clinical findings of the right knee showed 
range of motion as 0 degrees to extension and 140 degrees to 
flexion.  

4.  The veteran's right knee disability demonstrates 
objective findings of medial and anterior joint line 
tenderness; and x-ray evidence of a tear of the right ACL, a 
tear involving the anterior horn of the medial meniscus, and 
edema and fluid seen in the joint space in the region of the 
mensci.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation hearing loss, 
right ear, were not met.  38 U.S.C.A. §§ 1155, 5103A,  5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 6100 
(2004).

2.  The criteria for an increased evaluation for GERD were 
not met.  38 U.S.C.A. §§ 1155, 5103A,  5107 (West 2002); 38 
C.F.R. § 4.114 and Diagnostic Code 7346 (2004).

3.  The criteria for an increased evaluation for right knee 
disability were not met.  38 U.S.C.A. §§ 1155, 5103A,  5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2004).  

4.  The criteria for a separate evaluation at 10 percent, but 
no higher, for right knee disability, were met.  38 U.S.C.A. 
§§ 1155, 5103A,  5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

Although the RO issued the veteran a VCAA letter in September 
2002, prior to the initial determination, the letter failed 
to notify the veteran of the evidence required to 
substantiate his claims for increased evaluations.  However, 
the reasons and bases of the November and December 2003 
statements of the case (SOC) specifically explained to the 
veteran what the evidence must show in order to establish an 
increased evaluation for the claimed disabilities.  

In addition, the veteran received proper VCAA notification by 
letter dated in April 2005.  Together, the VCAA letter, SOC, 
and SSOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  No other evidence has been identified by the veteran.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination reports 
dated in June 2003 and August 2004, as well as written 
statements from the veteran.  As VA examinations and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation Claims

In his increased evaluation claims, the veteran essentially 
asserted that his right ear, right knee, and GERD have 
worsened.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  For all 
service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Hearing Loss, Right Ear

In an October 1986  rating decision, the RO granted service-
connected for hearing loss, right ear, assigning a 
noncompensable rating.  The RO evaluated the veteran's 
service-connected bilateral hearing loss under provisions of 
Diagnostic Code 6100.  In evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2004).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2004).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).

Two Maryland CNC examinations were performed during the 
claims period.  On the authorized audiological evaluation in 
June 2003, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
35
55

The average in the right ear was 35 hertz.  Speech audiometry 
revealed speech recognition ability of the right ear was 92 
percent.  The examiner commented that the veteran was fitted 
a right ear hearing aid in February 2003.  Tympanometry 
results were normal, as was external auditory canals.  

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
25
60
LEFT
15
20
15
25

The average in the right ear was 34 hertz and the average in 
the left ear was 63 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 72 percent and 68 
percent in the left ear.  

The above findings show Level I hearing for the right ear.  
38 C.F.R. § 4.85 Table VI (2004).  Applying these findings to 
the Table in the Rating Schedule shows that a compensable 
evaluation is not warranted for the veteran's service-
connected hearing loss, right ear.  38 C.F.R. § 4.85 Table 
VII (2004).  

In sum, the medical evidence fails to show that an increase 
evaluation is warranted for the veteran's service-connected 
hearing loss, right ear, at this time.  The Board recognizes 
that the veteran's assertions made in his substantive appeal, 
however, the veteran is separately compensated for the 
background noise due to his tinnitus.  The medical evidence 
demonstrates no basis for a compensable evaluation under 
Diagnostic Code 6100 at this time.  As the preponderance of 
the evidence does not support a compensable evaluation for 
hearing loss, right ear, the claim is denied.

GERD

The October 1986 rating decision granted service connection 
for hiatal hernia, and assigned a 0 percent disability rating 
under Diagnostic Code 7346.  In an April 2000 rating 
decision, the RO increased the veteran's disability rating to 
10 percent.  In a July 2003 rating decision, the RO 
recharacterized the disability as GERD and continued the 10 
percent disability rating under Diagnostic Code 7346. 

Under Diagnostic Code 7346, a 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation of less severity.

Upon review, pertinent medical evidence demonstrates 
recurrent epigastric distress with regurgitation, but no 
evidence of dyshpagia, pyrosis, or substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  VA examination report dated in June 2003 noted 
subjective complaints of heartburn, reflux, and regurgitation 
of a bitter liquid three to four times per week.  The 
examiner noted that the veteran weighed 225 lbs, his weight 
was stable, nutrition was good, and there was no anemia.  His 
current treatment was rabeprazole, 20 milligrams daily.  The 
veteran denied dysphagia and hematemsis and melena.  He did 
relate occasional nausea and vomiting.  The precipitating 
factors to the nausea and vomiting were unknown to the 
veteran.  Examination revealed tenderness to palpation in the 
epigastric region, but no evidence of organomegaly, no 
masses, and no bruits.  There were also normal bowel 
movements.  The diagnosis was GERD with no hiatal hernia 
found.

VA examination report dated in August 2004 noted that the 
veteran denied any dysphagia, hematemsis, or melena.  The 
examiner noted that the veteran weighed 220 lbs. and 
described the veteran as overweight.  The veteran has 
abdominal symptoms of heartburn, reflux, and regurgitation of 
bitter liquid about three times a week.  The examiner noted 
that September hematology reports showed normal results, so 
there were no signs of anemia.  Examination of the abdomen 
was unremarkable with no area of tenderness over the 
epigastrium or in the lower abdominal quadrants.  There was 
no abnormal mass, nor organomegaly noted.  Bowel sounds were 
active in all quadrants.  The diagnosis was GERD with mild 
symptoms. 

The only GI series during the claims period failed to show 
clinical findings of symptoms to warrant a 30 percent or 
higher evaluation.  VA upper GI series dated in July 2002 
noted surgical clips seen near the duodenal bulb indicating 
cholecystectomy.  Otherwise, the esophagus, stomach, and 
duodenum exhibited no significant findings.  The impression 
was normal esophagus, stomach, and duodenum with evidence 
that his gall bladder was removed.  

The Board notes the veteran's argument that his GERD is 
symptomatic, including loss of weight and requiring 
medication for care, however, clinical evidence failed to 
demonstrate a basis for an increased evaluation for GERD 
under Diagnostic Code 7346.  The clinical evidence shows that 
the veteran experiences regurgitation and heartburn with his 
GERD, but does not have dysphagia, hematemesis, melena, 
substernal, arm, or shoulder pain.  Further, the medical 
evidence shows that he is overweight and is not anemic.  
There are no medical findings that the veteran's GERD is 
productive of considerable impairment of health.  Thus, the 
Board finds that the medical evidence does not support the 
criteria for an increased evaluation for 30 percent. 

As for other diagnostic codes, there is no evidence of 
inguinal hernia to warrant an evaluation under Diagnostic 
Code 7338, or severe symptoms with removal of gall bladder 
under Diagnostic Code 7318.  

As the preponderance of the evidence does not support a 
compensable evaluation for hearing loss, right ear, the claim 
is denied.

Right Knee

Service-connection for osteoarthritis, right knee, with 
ligament and meniscus tear, was granted by the RO in an 
October 1986 rating decision.  In an April 2000 rating 
decision, the RO increased the veteran's rating to 10 
percent, and assigned the disability to Diagnostic Codes 
5010-5260.  

Diagnostic Code 5010 is assigned for arthritis due to trauma.  
Disabilities under Diagnostic Code 5010 are to be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be evaluated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic 
Code 5260 assigns a 30 percent rating for flexion limited to 
15 degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Review of the pertinent medical evidence demonstrates that 
two VA medical examinations were provided to the veteran 
during the claims period.  VA examination report dated in 
June 2003 noted range of motion of the right knee from -10 
degrees to 100 degrees with pain beginning at -20 degrees 
extension and 90 degrees to flexion.  On acute flare-ups of 
pain, there was an estimated 75 percent less range of motion.  
Range of motion was additionally limited with repetitive 
flexion by pain.  The August 2004 VA examination report 
showed range of motion from 0 degrees to 140 degrees with no 
evidence of additional limitation of motion due to repetitive 
motion or during flare-up.  

The examinations indicate that the veteran continues to have 
chronic pain in his right knee.  However, none of the 
clinical evidence from the VA examination reports shows 
decreased range of motion to warrant a 20 percent or higher 
evaluation under Diagnostic Codes 5260 or 5261, even when 
Deluca factors are considered.  Although the June 2003 VA 
examiner found additional loss of motion during flare-ups, 
the most recent VA examination findings specifically found no 
loss of motion to either extension or flexion.  

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher evaluation under Diagnostic Codes 5260 or 
5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For other diagnostic 
codes, the Board notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.  

Under Diagnostic Code 5257, other impairment of the knee such 
as recurrent subluxation or lateral instability, a 10 percent 
rating is assigned for slight impairment.  A 20 percent 
rating is assigned for moderate impairment, and a maximum 
rating of 30 percent is assigned for severe impairment.  
38 C.F.R. § 3.71a (2004).  

In this case, x-ray report dated in July 2002 noted evidence 
of a tear of the right ACL, a tear involving the anterior 
horn of the medial meniscus, and edema and fluid seen in the 
joint space in the region of the menisci.  The x-ray findings 
from July 2002 were further supported by the June 2003 VA 
examination report, which reported tenderness to palpation on 
the medial and anterior aspects of the right knee.  In short, 
the veteran's right knee disability demonstrates objective 
findings of medial and anterior joint line tenderness with 
supporting x-ray evidence  This represents slight impairment 
of the right knee to warrant a separate 10 percent evaluation 
under Diagnostic Code 5257.  

While the Board finds that his right knee disability warrants 
a separate 10 percent evaluation under Diagnostic Code 5257, 
the objective clinical evidence does not warrant a higher 
evaluation at this time.  Both VA examination reports found 
that the right knee was without effusion, redness, or heat, 
or collateral ligament laxity.  

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for right knee 
disability under Diagnostic Codes 5003, and 5260, or 5261, 
however, resolving all reasonable doubt in the veteran's 
favor, the veteran is entitled to a separate evaluation for 
his right knee under Diagnostic Code 5257 at 10 percent, but 
no higher, for slight impairment.  

Extraschedular

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's hearing loss, 
right ear, GERD, and right knee disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.   See 38 C.F.R. § 
3.321(b)(1) (2004).

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for hearing loss, 
right ear, GERD, and for right knee disability under 
Diagnostic Codes 5260 or 5261, however, resolving all 
reasonable doubt in the veteran's favor, the veteran is 
entitled to a separate evaluation for his right knee under 
Diagnostic Code 5257 at 10 percent, but no higher, for slight 
impairment.  




ORDER

Entitlement to a compensable evaluation for hearing loss, 
right ear, is denied. 

Entitlement to an increased evaluation for GERD is denied. 

Entitlement to an increased evaluation for degenerative joint 
disease, left knee, under Diagnostic Code 5260 is denied.

Entitlement to a separate 10 percent evaluation for left knee 
disability under Diagnostic Code 5257 is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


